Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 10, 2021 has been entered. Claims 1-4, 6, 8 and 10-23 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (US 2018/0126634) in view of Bamberg et al. (US 2017/0252860), further in view of Meess et al. (US 2018/0253080).
Regarding claim 1, 4, 21-22 Buerger discloses an additive manufacturing system (i.e. Fig. 1 a schematic representation of an embodiment of an inventive apparatus for the additive manufacture of components as illustrated by the example of selective laser melting ([0027])). The system/apparatus includes: a powder bed (i.e. the powder bed 12, [0031]); an additive mechanism head (Fig. 1, item 4)) that is configured to emit a first energy into the powder bed to form at least one layer of the component (i.e. a semi-finished product 3 (part of a component) ([0031]); a solid layer 14 ([0037])),
4) (as shown in illustrations 15 and 18 in Fig. 2); 
a part exposing mechanism that is configured to operate so that the component is in a first position at a first time within the powder bed, and a second position at a second time in which a portion of the component is exposed outside of the powder bed (i.e., By applying each layer of powder by the slider 8 (Fig. 1, item 8), the component is built by layer by layer or the one layer is in a first position at a first time then the next layer is in a second position at a second time); and 
a surface smoothing head (Fig. 1, item 7) that is configured to clean the portion of the component in the second position to smooth the portion of the component (i.e. As illustrated in Fig. 2, After the powder layer 5 or the powder material contained therein has been melted with the laser beam 13 of the laser 4 (the additive manufacturing head) in line with the shape of the component to be produced in the cross-section along the powder layer 5 and after solidification of the molten powder material to a solid layer 14 (as shown in illustrations 15 (i.e. the first position at the first time) and 16 (i.e. the second position at the second time) in Fig. 2), the cleaning apparatus in the form a brush 7 is used to remove powder material from the solid layer 14 as well as from parts of the component generated previously. For this purpose, the component 3 is raised by the lifting table 2 such that at least the most recently generated solid layer 14, and preferably several, for example 5 to 20, of the recently generated solid layers, of the component 3 protrude(s) from the powder bed 12, such that the brush 7 can be moved, as 
However, Buerger does not explicitly disclose that the surface smoothing head emitting a second energy such as one second laser beam onto the portion of the component. Bamberg discloses that, as illustrated in Figs. 1-2, instead of the ultrasonic impact treatment illustrated in Figs. 2-5, it is of course also possible to carry out a laser shock peening (emitting a second energy), instead of tool 17 that acts on the component 3 or 3’, a corresponding laser beam in the form of laser pulses then acts on the components 3 or 3’ corresponding to the device of Fig. 1 ([0042]). Thus, Bamberg discloses that, the surface smoothing head (Fig. 1, item 17) that is configured to emit a second energy onto the portion of the component in the second position to smooth the portion of the component. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buerger to incorporate the teachings of Bamberg to provide that the surface smoothing head that is configured to emit a second energy onto the portion of the component in the second position to smooth the portion of the component. Doing so would be possible to eliminate defect sites such as pores or microcracks in the surface or in regions near the surface, as recognized by Bamberg ([0008]).

In the same field of endeavor, multi-tool manufacturing system, Meess discloses that, as illustrated in Figs. 1C-1E, the one or more robots 112a and 112b can move in a build volume that is within a region that is approximately within the dimensions of the periphery of the build platform 106 ([0034], lines 3-6). The multi-tool manufacturing system 100 (as shown in Fig. 1A) can include two robots, e.g., robots 112a and 112b, that perform additive manufacturing ([0028], lines 1-3). A robot can also refer to a manufacturing tool, i.e., an interchangeable robot can refer to an interchangeable manufacturing tool. A manufacturing tool is an instrument that is used to perform a manufacturing operation, e.g., a print head (or an additive manufacturing head), a mill (or a surface smoothing head), or an assembly arm. The robot can be in a cantilevered geometry. That is, the robot can include a rigid structural member that projects from a support ([0028], lines 1-8 from bottom). Thus, Meess discloses that, the additive manufacturing head is moveably coupled to the surface smoothing head by an articulating arm or member as a mounting coupling (related to claims 21-22). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Meess to provide that the surface smoothing head directly connects to the additive manufacturing head through a mounting coupling or a robotic arm/member. Doing so would be possible to eliminate visible seams while strengthening the seams between build portions and reduce fabrication time by using multiple additive manufacturing robots that 
	Regarding claim 2, Buerger discloses that, as illustrated in Fig. 1, the additive manufacturing system includes a container defining a forming chamber (i.e. the process can take place in a sealed space provided by a housing 11 of the apparatus 1 ([0032])).
	Regarding claim 3, Berger discloses that, as illustrated in Fig. 1, in the additive manufacturing system the part exposing mechanism (i.e. a lifting table 2 ([0031])) is on or within the container. 
	Regarding claim 6, Buerger discloses that, as illustrated in Fig. 1, in the additive manufacturing system the surface smoothing head (i.e. the cleaning apparatus in the form of a brush 7 ([0037])) is movable (as shown in a double arrow (↔)).
Regarding claim 8, Bamberg discloses that, the first energy is the laser beam 13 of a laser 4 ([0029]) and the second energy is possible to carry out a shock peening ([0042]). They are the same type of energy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buerger to incorporate the teachings of Bamberg to provide that the first and second energy is the same type of energy (laser beam). Doing so would be possible to eliminate defect sites such as pores or microcracks in the surface or in regions near the surface, as recognized by Bamberg ([0008]).
Regarding claim 10, Buerger discloses that, as illustrated in Figs. 1-2, in the additive manufacturing system the surface smoothing head is (movably (as shown in a double arrow (↔))) coupled to the additive manufacturing head.
12-13, Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the part exposing mechanism (i.e. the lifting table 2, [0037]) includes an actuator assembly (e.g. majorly comprising the lifting table, on the platform of which is disposed a semi-finished product 3 on which material is deposited in layers to create a three-dimensional component ([0031])) that is configured to move the component upwardly into the second position so that the portion of the component extends upwardly past a top surface of the powder bed (i.e. For this purpose, the component 3 is raised by the lifting table 2 such that at least the most recently generated solid layer 14, and preferably several, for example 5 to 20, of the recently generated solid layers, of the component 3 protrude(s) from the powder bed 12, such that the brush 7 can be moved, as indicated by the arrow in Fig. 1, over the previously produced component 3 in order that the most recently generated solid layer and parts of the component 3 may be cleaned of loose powder material by the movement relative to the component 3 ([0037])). For one of ordinary skilled in the art, the lifting table includes the actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) driven by a motor (not shown) to drive the lifting table up and down vertically. Apparently, Buerger discloses that, the actuation assembly includes a forming bed (e.g. a semi-finished product 3) that supports the component (e.g. the component 3 including layers 14), and an actuator (i.e. the piston-shaped structure below the component 3 in Fig.2) operably coupled to the forming bed.   
Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buerger et al, Bamberg et al and Meess as applied to claim 1.
Regarding claim 11, the combination discloses the part exposing mechanism is coupled with the manufacturing head, the surface smoothing head to further clean the component. For one of ordinary skilled in the art, this process is controlled by a control unit (maybe involving a computer). However, the combination does not explicitly disclose the forming control unit. In the same field of endeavor, 3D printing, Buller discloses that, as illustrated in 8, a computer control system that is programmed or otherwise configured to facilitate the formation of a 3D object. Thus, Buller teaches the forming control unit in communication with the additive manufacturing head, the part exposing mechanism, and the surface smoothing head, wherein the forming control unit is configured to operate the additive manufacturing head, the part exposing mechanism, and the surface smoothing head. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Buller to provide the control unit to operate the cleaning process. Doing so would be possible to improve the efficiency of the additive manufacturing process.
Regarding claims 14-15, the combination of Buerger et al and Bamberg et al discloses the part exposing mechanism. However, the combination does not explicitly disclose a drainage system to collect powder when the component exposing/raising out the powder bed. Buller discloses that, in some embodiments (related to powder recycling), the powder may be collected by a drainage system though one or more drainage ports (or outlets) that drain powder from the powder bed into one or more drainage reservoirs. The powder in the one or more drainage reservoirs may be re-used (e.g. after filtration and/or further treatment) (col. 112, lines 16-20). For one of ordinary skilled in the art, it is obvious that the port (or the outlet) . 
Claims 16-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (US 2018/0126634) in view of Bamberg et al. (US 2017/0252860), further in view of Meess et al. (US 2018/0253080).
Regarding claims 16, 23, Buerger discloses an additive manufacturing method (i.e. the present invention provides a method for the additive manufacture of a component ([0009])). The method includes: emitting a first energy from an additive manufacturing head (the laser beam 13 of a laser 4, [0031]) into a powder bed (i.e. the powder bed 12, [0031]) to form at least one layer of a component (i.e. a semi-finished product 3 (part of a component) ([0031]); a solid layer 14 ([0037])), wherein Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the additive manufacturing head which is configured to emit the first energy as one or laser beams (i.e. the laser beam 13 of a laser 4 ([0031])) is movable (as shown in illustrations 15 and 18 in Fig. 2); 
operating a part exposing mechanism so that the component is in a first position at a first time within the powder bed, and a second position at a second time in which a portion of the component is exposed outside of the powder bed; and emitting a second energy from a 
However, Buerger does not explicitly disclose that the surface soothing head emitting the second energy such as laser beam onto the portion of the component. In the same field of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buerger to incorporate the teachings of Bamberg to provide that the surface smoothing head that is configured to emit a second energy onto the portion of the component in the second position to smooth the portion of the component. Doing so would be possible to eliminate defect sites such as pores or microcracks in the surface or in regions near the surface, as recognized by Bamberg ([0008]).
However, Buerger does not explicitly disclose that the brush and the additive manufacturing head are directly connected.      
In the same field of endeavor, multi-tool manufacturing system, Meess discloses that, as illustrated in Figs. 1C-1E, the one or more robots 112a and 112b can move in a build volume that is within a region that is approximately within the dimensions of the periphery of the build platform 106 ([0034], lines 3-6). The multi-tool manufacturing system 100 (as shown in Fig. 1A) can include two robots, e.g., robots 112a and 112b, that perform additive manufacturing ([0028], lines 1-3). A robot can also refer to a manufacturing tool, i.e., an interchangeable robot 23). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Meess to provide that the surface smoothing head directly connects to the additive manufacturing head through a mounting coupling or a robotic arm/member. Doing so would be possible to eliminate visible seams while strengthening the seams between build portions and reduce fabrication time by using multiple additive manufacturing robots that operate simultaneously in contiguous regions of a single printed part without colliding, as recognized by Meess ([0012], lines 1-6 from bottom).
Regarding claims 17-18, Buerger discloses that, as illustrated in Fig. 2, in the additive manufacturing system the part exposing mechanism (i.e. the lifting table 2, [0037]) includes an actuator assembly (e.g. majorly comprising the lifting table, on the platform of which is disposed a semi-finished product 3 on which material is deposited in layers to create a three-dimensional component ([0031])) that is configured to move the component upwardly into the second position so that the portion of the component extends upwardly past a top surface of the powder bed (i.e. For this purpose, the component 3 is raised by the lifting table 2 such that .   
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Buerger et al, Bamberg et al and Meess as applied to claim 16 above, further in view of Buller et al. (US 9,254,535).
Regarding claims 19-20, the combination of Buerger et al and Bamberg et al discloses the part exposing mechanism. However, the combination does not explicitly disclose a drainage assembly to collect powder when the component exposing/raising out the powder bed. Buller discloses that, in some embodiments (related to powder recycling), the powder may be collected by a drainage system though one or more drainage ports (or outlets) that drain powder from the powder bed into one or more drainage reservoirs. The powder in the one or more drainage reservoirs may be re-used (e.g. after filtration and/or further treatment) (col. 112, lines 16-20). For one of ordinary skilled in the art, it is obvious that the port (or the outlet) 
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered.
Regarding arguments in claim 1 that neither Buerger nor Bamberg expressly disclose that the smoothing device and the additive head are coupled to one another and the surface smoothing head configured to emit a second energy, it is not persuasive. Apparently, in the teachings of Buerger the laser (head) 4 and the brush 7 (for smoothing) works together or couples together properly to finish each layer of the component functionally. If they don’t, the 3D printing process does not exist properly. Structurally, in the teachings of Buerger both the laser (head) 4 and the brush 7 (for smoothing) have to be connected or mounted to the housing 11 (not shown). In other words, for one of ordinary skilled in the art, the surface smoothing head structurally coupled to the additive manufacturing head at least through the housing (wall). 
For further consideration, the case law based on the disclosure of Bamberg may be applied.
In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214

The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 

Bamberg discloses the claimed invention except for the integration of the laser 4 and the tool 17 (e.g. the ultrasonic impact device or the laser shock peening).  It would have been obvious to one of ordinary skill in the art at the time the invention to Bamberg, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. One would have been motivated to integrate the laser head 4 with the tool 7 in order to obtain a compact design.
In response to applicant’s arguments that the grinding unit in the teachings of Uckelmann does not include an energy emitter, it is not persuasive. Basically, the grinding unit is a surface smoothing device. Bamberg already discloses the surface smoothing device to emit laser beam to the targeted object.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741    

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742